DETAILED ACTION
	This action is in response to the amendment filed 4/27/2021. Currently, claims 1-10 and 12-15 are pending in the application. Claim 11 is cancelled by Applicant.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s cancellation of claim 11 is sufficient to overcome the previous objection to the Drawings.
Applicant’s amendment to the Specification is sufficient to overcome the previous objection to the Specification.
Applicant’s amendments to claims 3 and 5 are sufficient to overcome the previous objection to claims 3 and 5. Applicant’s amendment to claim 6 is sufficient to overcome the previous objection to claim 6. Applicant’s amendment to claim 7 is sufficient to overcome the previous objections to claim 7. Applicant’s amendment to claim 12 is sufficient to overcome the previous objections to claim 12.
Applicant’s amendments to claims 6 and 12-15 are not sufficient to overcome the previous objection to claims 6 and 12-15. Claims 6 and 12-15, therefore, remain objected to as detailed below.
Applicant’s amendment to claim 2 is sufficient to overcome the previous rejection of claim 2 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second 
Applicant's arguments filed 4/27/2021 have been fully considered but they are not persuasive. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the skull cap covers the ears, sides and back of a head of a patient; that the device accommodates the use of cold packs of any size, or wound dressings greater than 4” x 4;” that the device can safely address wounds below the circumference of the patient’s forehead; that the cold temperature generated by cold packs of the device is capable of effectively penetrating the interior of the cap to properly cool the patient’s head in order to control intracranial swelling) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's argument that Cumming et al. (US 2012/0296252) is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Cumming et al. (US 2012/0296252) is in the field of Applicant’s endeavor (trauma bandages for applicant to a user’s head).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's argument that Laghi et al. (US 2016/0051402) is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Laghi et al. (US 2016/0051402) is in the field of Applicant’s endeavor (therapeutic wraps applied to a head to reduce swelling).
Applicant's remaining arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Claim Objections
Claim 2 is objected to because of the following informalities:  claim 2 recites “no seams are against the patient’s skin when applied,” which is a claim limitation lacking proper antecedent basis in the specification. This is not an issue of new matter. Applicant should amend the specification to include the cited language to avoid this error.  Appropriate correction is required.
Claims 6 and 12-15 are objected to because of the following informalities:  in order to maintain consistency and clarity throughout the claim(s), all recitations of “the stretchable cap” should be amended to recite ---the flexible cap---.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  in order to improve the clarity of the claim(s), “an exterior weather resistant or waterproof exterior” in lines 3-4 of the claim should be amended to recite ---the exterior weather resistant or waterproof exterior---.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 3 recites “an interior made of a sterile absorbent polymer” in line 5 of the claim. It is unclear if this recited “interior” is the same as, or different from, the “interior made of a wound contact-surface” recited in claim 1 (upon which claim 3 depends). For purposes of examination, the examiner will interpret these recited interiors to be the same.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 10 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cumming et al. (US 2010/0016775), in view of Hujar et al. (US 5,557,807) and further in view of Parker (US 3,097,644).
In regards to claim 1, Cumming et al. teaches in Figures 1-4, [0049] and [0051-0053] a flexible cap (stretchable flexible cap 12, sterile dressing liner 22; [0053] teaches that the stretchable flexible cap 12 and the sterile dressing liner 22 are “constructed of absorbent cotton,” which is a flexible material) made of two or more layers (the fit about the upper part of a patient’s head;” Figure 1 teaches the flexible wrap 10 being structured as a skull cap) with i.    an exterior (stretchable flexible cap 12; Figure 1 shows the stretchable flexible cap 12 forming the outward, exterior surface of the wrap 10) with rollable periphery edges ([0049] teaches “an extra fold 12a around the rim of the cap 12, which may be folded down [or, rolled down] to form an extended rim 12b”), top and sides (Figure 1 teaches the stretchable flexible cap 12 having a top and sides extending downward therefrom) sized to fit about and cover a forehead/crown (as shown in Figure 1), ears (while Figures 1-4 don’t teach the stretchable flexible cap 12 covering the user’s ears, [0049] teaches that the extra fold 12a of the stretchable flexible cap 12 is capable of being folded down, which would enable the extended rim 12b to cover a user’s ears, depending on the size of the individual), sides (as shown in Figure 1) and back (as shown in Figure 2) of a head of a patient with a head trauma; the periphery edges ([0049] teaches “an extra fold 12a around the rim of the cap 12, which may be folded down [or, rolled down] to form an extended rim 12b”) reliable to provide varying tightness (by selectively securing the releasably fastenable ends 11 together, as taught in [0051]), and liftable edges (at taught in [0049], extra fold 12a can be folded against the cap 12, which can function to exposed a patient’s ears, depending on the size of the individual) to expose a patient’s ears to enable caregivers to observe 
Cumming et al. does not teach the two or more layers being made of warp knit fabric; the exterior being weather resistant or waterproof.
However, Hujar et al. teaches in column 3, lines 24-30 and analogous device with the exterior (“outer material”) being weather resistant or waterproof (column 3, lines 24-30 teaches “the outer material is preferably a water resistant or waterproof fabric”).
It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the exterior of Cumming et al. to be weather resistant or waterproof as taught by Hujar et al. because this element is known 
Cumming et al. and Hujar et al. do not teach the two or more layers being made of warp knit fabric.
However, Parker teaches in Figure 5 and column 5, lines 37-40 an analogous device (head bandage 54) that is made of warp knit fabric.
It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the two or more layers of Cumming et al. as modified by Hujar et al. to be made of warp knit fabric as taught by Parker because this element is known in the art to produce bandage that can provide “a snug, smooth covering which compresses or grips the body part uniformly throughout,” as Parker teaches in column 1, lines 62-65.
In regards to claim 3, Cumming et al., Hujar et al. and Parker teach the apparatus of claim 1. Cumming et al. teaches in [0053] that the stretchable warp knit fabric (taught by Cumming et al. as modified by Hujar et al. and Parker) contains at least one of the following: integrated hemostatic agents, and/or an interior (sterile dressing liner 22; taught in [0052] do be positioned “on the inside of the adjustable cap 12”) made of a sterile ([0052] explicitly teaches “sterile” dressing liner 22) absorbent 
In regards to claim 4, Cumming et al., Hujar et al. and Parker teach the apparatus of claim 1. Cumming et al. does not teach a thermal retention layer or technology for reflection of infrared energy affixed to the interior for warmth.
However, Hujar et al. teaches in the abstract and column 3, lines 17-24 an analogous device with a thermal retention layer (“inner, thermal insulative material”) or technology for reflection of infrared energy affixed to (integral with and therefore, affixed to) the interior (“inner material”) for warmth. 
It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the interior of Cumming et al. as modified by Hujar et al. and Parker to provide a thermal retention layer or technology for reflection of infrared energy affixed to the interior for warmth as taught by Hujar et al. because this element is known to provide “insulation without weight…which protects the wearer’s head from direct thermal contact with the coolant material and controls the rate of heat transfer from the wearer’s head to the coolant material,” as Hujar et al. teaches in column 3, lines 17-24. Since the device of Cumming et al. is taught in [0052] to be used with an icepack, such a modification would be beneficial.
In regards to claim 5, Cumming et al., Hujar et al. and Parker teach the apparatus of claim 1. Cumming et al., Hujar et al. and Parker do not teach that at least a portion of the stretchable warp knit fabric is constructed of nylon and spandex filament yams. However, it would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to provide that at least a portion of the warp In re Leshin, 125 USPQ 416.
In regards to claim 6, Cumming et al., Hujar et al. and Parker teach the apparatus of claim 1. Cumming et al. teaches in [0052] that the stretchable cap (stretchable flexible cap 12, sterile dressing liner 22) is sized to accommodate and hold wound dressings and/or cold and/or hot packs placed about the patient’s head ([0052] teaches “it is adjustable to hold a icepack in place about the patient’s head”).
In regards to claim 10, Cumming et al., Hujar et al. and Parker teach the apparatus of claim 1. Cumming et al. teaches in [0024-0035] that the flexible cap (stretchable flexible cap 12, sterile dressing liner 22; [0053] teaches that the stretchable flexible cap 12 and the sterile dressing liner 22 are “constructed of absorbent cotton,” which is a flexible material) is color-coded to indicate severity of a patient’s injuries in an emergency trauma triage setting.
In regards to claim 13, Cumming et al., Hujar et al. and Parker teach the apparatus of claim 1. Cumming et al. teaches in [0052] that the stretchable cap (stretchable flexible cap 12, sterile dressing liner 22) is a 2-layer structure (the stretchable flexible cap 12 being one layer and the sterile dressing liner 22 being a second layer) with the interior (sterile dressing liner 22; taught in [0052] do be positioned “on the inside of the adjustable cap 12”) and an exterior (stretchable flexible 
Cumming et al. does not teach the exterior being weather resistant or waterproof.
However, Hujar et al. teaches in column 3, lines 24-30 and analogous device with the exterior (“outer material”) being weather resistant or waterproof (column 3, lines 24-30 teaches “the outer material is preferably a water resistant or waterproof fabric”).
It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the exterior of Cumming et al. as modified by Hujar et al. and Parker to be weather resistant or waterproof as taught by Hujar et al. because this element is known to provide longevity and structural support, and prevent moisture penetration therethrough, as Hujar et al. teaches in column 3, lines 24-30.
In regards to claim 14, Cumming et al., Hujar et al. and Parker teach the apparatus of claims 1 and 13. Cumming et al. teaches in [0054] that the stretchable cap (stretchable flexible cap 12, sterile dressing liner 22) is a 3-layer structure in which a hydrophilic foam or absorbent core is inserted between ([0054] teaches that “additional dressings may be inserted beneath the adjustable cap to control bleeding;” this would position the two sterile dressing liners 22 layered beneath the stretchable flexible cap 12; consequently, the middle layer would be a sterile dressing liner 22, which is taught 
Cumming et al. does not teach the exterior being weather resistant or waterproof.
However, Hujar et al. teaches in column 3, lines 24-30 and analogous device with the exterior (“outer material”) being weather resistant or waterproof (column 3, lines 24-30 teaches “the outer material is preferably a water resistant or waterproof fabric”).
It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the exterior of Cumming et al. as modified by Hujar et al. and Parker to be weather resistant or waterproof as taught by Hujar et al. because this element is known to provide longevity and structural support, and prevent moisture penetration therethrough, as Hujar et al. teaches in column 3, lines 24-30.
In regards to claim 15, Cumming et al., Hujar et al. and Parker teach the apparatus of claim 1. Claim 15 limitation “the stretchable cap is fabricated using a woven or nonwoven fabric manufacturing process” is a product-by-process claim limitation. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cumming et al. (US 2010/0016775), in view of Hujar et al. (US 5,557,807), in view of Parker (US 3,097,644) and further in view of Spahn et al. (US 2016/0256329).
In regards to claim 2, Cumming et al., Hujar et al. and Parker teach the apparatus of claim 1. Cumming et al., Hujar et al. and Parker do not teach that the two or more layers of stretchable warp knit fabric have seams positioned so no seams are against the patient’s skin when applied.
However, Spahn et al. teaches in [0043] an analogous device (therapeutic medical wrap) wherein the fabric (material forming boot 100) has seams positioned (seams are taught in [0043] to be “recessed and/or covered”) so no seams are against the patient’s skin when applied (seams are taught in [0043] to be positioned for “preventing or minimizing the opportunity for the seam of the first and second inner boundaries 120, 122 to be an irritant to the skin or tissue”).
It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the two or more layers of stretchable warp knit fabric of Cumming et al. as modified by Hujar et al. and Parker to have seams positioned so no seams are against the patient’s skin when applied as taught by Spahn et al. because this element is known to provide a construction configuration of the fabric that will prevent seams from being an irritant to skin or tissue, as Spahn et al. teaches in [0043].
Claims 2 limitation “cut and sewn” is a product-by-process claim limitation. “Even though product-by-process claims are limited by and defined by the process, .”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  

Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cumming et al. (US 2010/0016775), in view of Hujar et al. (US 5,557,807), in view of Parker (US 3,097,644) and further in view of Cumming et al. (US 2012/0296252).
In regards to claims 7, 8 and 9, Cumming et al. (US 2010/0016775), Hujar et al. and Parker teach the apparatus of claim 1. Cumming et al. (US 2010/0016775), Hujar et al. and Parker do not teach antimicrobials placed in the sterile absorbent polymer non-adherent wound contact-surface, or in the exterior weather resistant or waterproof exterior to reduce bacterial populations and infections; wherein the antimicrobials are selected from the group comprising silver-ion releasing antimicrobials, quaternary amines and oxidizers, silquats, iodine, chlorine, or chlorhexidine gluconate (CHG); wherein the silver-ion releasing antimicrobial is >10 ppm of elemental silver.
However, Cumming et al. (US 2012/0296252) teaches in [0027] an analogous device with antimicrobials placed in the sterile absorbent polymer non-adherent wound contact-surface, or in the exterior weather resistant or waterproof exterior ([0027] teaches “the antimicrobial may be placed in the non-adherent net, the absorbent layer and/or in the waterproof-breathable outer layer”) to reduce bacterial populations and silver-ion releasing antimicrobials, quaternary amines and oxidizers, silquats, iodine, chlorine, or chlorhexidine gluconate (CHG); wherein the silver-ion releasing antimicrobial is >10 ppm of elemental silver ([0027] teaches “200 ppm of elemental silver in the Polyurethane polymer blend of the "0.004" thick outer layer”).
It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the device of Cumming et al. (US 2010/0016775) as modified by Hujar et al. and Parker to include antimicrobials placed in the sterile absorbent polymer non-adherent wound contact-surface, or in the exterior weather resistant or waterproof exterior to reduce bacterial populations and infections; wherein the antimicrobials are selected from the group comprising silver-ion releasing antimicrobials, quaternary amines and oxidizers, silquats, iodine, chlorine, or chlorhexidine gluconate (CHG); wherein the silver-ion releasing antimicrobial is >10 ppm of elemental silver as taught by Cumming et al. (US 2012/0296252) because this element is known to be “effective in reducing bacterial populations and thus infections,” as Cumming et al. (US 2012/0296252) teaches in [0027].

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cumming et al. (US 2010/0016775), in view of Hujar et al. (US 5,557,807), in view of Parker (US 3,097,644) and further in view of Laghi et al. (US 2016/0051402).
In regards to claim 12, Cumming et al., Hujar et al. and Parker teach the apparatus of claim 1. Cumming et al., Hujar et al. and Parker do not teach the stretchable cap is a single knit structure in which the interior has a majority of hemostatic fibers in a Terry or loop knit and the exterior weather resistant or waterproof is primarily constructed of non-hemostatic fibers/filaments.
However, Laghi et al. teaches in the abstract and [0053] an analogous device that is a single knit structure (inasmuch as all elements are attached to form a single, unitary knit structure) in which the interior (inner knitted fabric layer; since the layer is knitted, it has a looped structure) has a majority of hemostatic fibers ([0053] teaches that the inner knitted fabric layer can be made of cotton, which is a hemostatic material) in a Terry or loop knit and the exterior (outer knitted layer) is primarily constructed of non-hemostatic fibers/filaments ([0053] teaches the outer knitted layer to be made of “a non-low nylon yarn,” which is a non-hemostatic material).
It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the stretchable cap of Cumming et al. as modified by Hujar et al. and Parker to be a single knit structure in which the interior has a majority of hemostatic fibers in a Terry or loop knit and the exterior is primarily constructed of non-hemostatic fibers/filaments as taught by Laghi et al. because this .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA J HICKS whose telephone number is (571)270-7033.  The examiner can normally be reached on M-TH 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VICTORIA J HICKS/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        7/29/2021